DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 9-11, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCord (U.S. Patent 3,785,451), hereinafter “McCord”.
Regarding claim 1, McCord discloses an attachable fluid leak capture assembly comprising a mesh carrier (18) having an absorbing media pad (22) embedded therein, and an attachment mechanism (27) for attaching said mesh carrier to a leaking vehicle or machinery part (column 3, line 49 – column 4, line 5).
Regarding claim 2, McCord discloses the attachable fluid leak capture assembly of claim 1, wherein said mesh carrier (18) is a flat and planar shape that flexes (flexibility mentioned in column 38-46) to surround a vehicle or machinery part (column 1, lines 11-20).
Regarding claim 4, McCord discloses the attachable fluid leak capture assembly of claim 1, wherein said mesh carrier includes a diamond pattern (shown in figure 1 that 18 has a diamond pattern).
Regarding claim 7, McCord discloses the attachable fluid leak capture assembly of claim 1, wherein said absorbing media pad (22) is retained within a pocket (shown in figure 1) of said mesh carrier (18) made of a mesh base layer (20) and a top mesh layer (19) operatively secured together (column 2, lines 51-56).
Regarding claim 9, McCord discloses the attachable fluid leak capture assembly of claim 7, wherein said pocket includes an unsealed side for accessing and replacing said absorbing media pad (22), and wherein said unsealed side is temporarily sealable with a securing mechanism (ties 27 secure the unsealed sides). McCord teaches that at least three sides are unsealed and secured together with the ties 27. 
Regarding claim 10, McCord discloses the attachable fluid leak capture assembly of claim 1, wherein said absorbing media pad (22) is retained within an envelope pillowcase closure (23) in said mesh carrier (18).
Regarding claim 11, McCord discloses the attachable fluid leak capture assembly of claim 1, wherein said absorbing media pad (22) is made of a material that absorbs oils, fuels, and petroleum-based products and repels water (column 3, lines 38-46).
Regarding claim 13, McCord discloses the attachable fluid leak capture assembly of claim 1, wherein said attachment mechanism is further defined as adjustable zip ties (27) that are placed through grommets (26) on a proximal end and a distal end of said mesh carrier, and loop around a vehicle or machinery component to secure said proximal end and said distal end to the vehicle or machinery component (column 4, lines 1-10).
Regarding claim 15, McCord discloses a method of capturing fluids from vehicles or machines, including the steps of: attaching an attachable fluid leak capture assembly to a vehicle or machine part leaking fluid through an attachment mechanism, wherein the attachable fluid leak capture assembly includes a mesh carrier having an absorbing media pad embedded therein, and the attachment mechanism for attaching the mesh carrier to a leaking vehicle or machinery part; and absorbing the leaking fluid onto the absorbing media pad. Refer to rejection of claim 1 for further details since the limitations are similar. 
Regarding claim 16, McCord discloses the method of claim 15, wherein said attaching step is further defined as threading adjustable zip ties through grommets in the mesh carrier and around a vehicle or machinery component and securing the mesh carrier to the vehicle or machinery component. Refer to rejection of claim 13 for further details since the limitations are similar.
Regarding claim 17, McCord discloses the method of claim 15, wherein said absorbing step is further defined as absorbing a fluid chosen from the group consisting of motor oil, transmission fluid, gear box oil, coolant, brake fluid, power steering fluid, wiper fluid, and water. Examiner notes that McCord mentions absorbing motor oil. 
Regarding claim 18, McCord discloses the method of claim 15, further including the step of removing the attachable fluid leak capture assembly by cutting the adjustable zip ties, removing the absorbing media pad, inserting a new absorbing media pad, and reattaching the attachable fluid leak capture assembly to the vehicle or machine part. Examiner notes that McCord is capable of replacing the absorbing media by cutting the ties (27).
Regarding claim 19, McCord discloses the method of claim 15, further including the step of replacing the absorbing media pad while the attachable fluid leak capture assembly is attached to the vehicle or machine part. Examiner notes that McCord is capable of replacing the absorbing media by not cutting the ties (27).
Regarding claim 20, McCord discloses the method of claim 15, further including the step of providing effective heat transfer of the vehicle or machine part while attached. Examiner notes that McCord’s netting is capable of providing heat transfer. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCord.

Regarding claims 3, 5, 6, and 12, McCord discloses the claimed invention except for the attachable fluid leak capture assembly of claim 1, wherein said mesh carrier is made of a flexible polymeric mesh material chosen from the group consisting of polypropylene, ethylene-tetrafluoroethylene copolymer, polytetrafluoroethylene, polyamide, polyetheretherketone, polyethylene terephthalate, and polypropylene; wherein said mesh carrier is made of a material chosen from the group consisting of metal mesh, solid molded alloy, and solid molded plastic; wherein said attachable fluid leak capture assembly is recyclable; wherein said absorbing media pad includes a media chosen from the group consisting of oil sorbent media, oil sorbent and water repellent media, oil coalescing media, and oil desiccant media. It would have been obvious to one having ordinary skill in the art before the effective filing date of when  the invention was made to have the attachable fluid leak capture assembly of claim 1, wherein said mesh carrier is made of a flexible polymeric mesh material chosen from the group consisting of polypropylene, ethylene-tetrafluoroethylene copolymer, polytetrafluoroethylene, polyamide, polyetheretherketone, polyethylene terephthalate, and polypropylene; wherein said mesh carrier be made of a material chosen from the group consisting of metal mesh, solid molded alloy, and solid molded plastic; wherein said attachable fluid leak capture assembly being recyclable; wherein said absorbing media pad includes a media chosen from the group consisting of oil sorbent media, oil sorbent and water repellent media, oil coalescing media, and oil desiccant media, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, McCord discloses the same invention substantially as claimed except for the mesh base layer and the top mesh layer being secured via sonic welding or heat welding.  However, the examiner takes Official Notice that it is well known in the art to secure the mesh layers via welding for the purpose of providing a more secure fitment through welding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to have the mesh layers be joined by welding for the purpose of providing a more secure fitment through welding.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCord in view of Bentley (U.S. Patent No. 8,540,056), hereinafter “Bentley”.
McCord discloses the same invention substantially as claimed except a protective skid pad having a plurality of drain ports.  However, Bentley teaches the use of an oil guard (14) with a plurality of drain ports (18 and 18a) for the purpose of protecting the mesh absorbing layer and provide access to the plurality of oil pan openings for service.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McCord by incorporating an oil guard with openings as taught by Bentley for the purpose of protecting the mesh absorbing layer and provide access to the plurality of oil pan openings for service.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        10/21/2022